Citation Nr: 1147257	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Whether a Substantive Appeal on the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenic reaction, undifferentiated type (also claimed as depression), and a low back injury was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2005 determination by the above Department of Veterans Affairs (VA) Regional Office (RO) that the Veteran had not filed a timely Substantive Appeal with regard to a January 2003 rating decision which denied service connection for schizophrenic reaction, undifferentiated type (also claimed as depression), and a low back injury.  

The Board denied the benefits on appeal in a September 2009 decision, concurring with the RO that the Veteran had not filed a timely Substantive Appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court issued a Memorandum Decision (Decision).  In the May 2011 Decision, the Court vacated the Board's September 2009 decision and remanded the appeal to the Board for compliance with instructions provided in the Decision.


FINDINGS OF FACT

1.  A January 2003 rating decision denied service connection for schizophrenic reaction, undifferentiated type, also claimed as depression, and a low back injury; notice of that decision was issued January 30, 2003.

2.  A Notice of Disagreement (NOD) with the rating decision was received in February 2003.

3.  A Statement of the Case (SOC) in the matter was issued December 18, 2003; the transmittal letter advised the Veteran that to perfect his appeal in the matter he had to submit a Substantive Appeal within 60 days or within the remainder, if any, of the one-year period following date of notification of the rating decision being appealed.

4.  The Veteran filed a VA Form 9 with regard to the issues in the December 2003 SOC, which was received by the RO on November 2, 2004.  He did not request an extension of time to file a Substantive Appeal for good cause prior to that date, did not file a defective pleading within the appeal period, was not tricked or induced into missing the filing deadline, and mental illness did not directly result in the failure to make a timely filing; moreover, extraordinary circumstances were not present.


CONCLUSIONS OF LAW

The Substantive Appeal filed with respect to the January 2003 rating decision which denied a claim of entitlement to service connection for schizophrenic reaction, undifferentiated type (also claimed as depression), and a low back injury was untimely.  38 U.S.C.A. §§ 5107, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 19.30, 20.200, 20.202, 20.300, 20.302, 20.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

At issue in this decision is the timeliness of the Veteran's Substantive Appeal.  The date of receipt of the appeal is not in dispute; it is the application of the law which is determinative herein.  Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this Veteran's claim.  Nonetheless, the Board notes that the December 2003 letter which transmitted the SOC regarding the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for schizophrenic reaction and a back injury notified the Veteran of the time requirements for filing a substantive appeal.  A January 2005 letter from the RO informed him that the record did not show he had filed a timely Substantive Appeal, and provided him with an opportunity to respond regarding the potential jurisdictional defect.  The evidentiary record in the matter of timeliness is complete.  The critical facts are determined by what was, or was not, already received into the record.  

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Timeliness of Substantive Appeal

An appeal consists of a timely filed Notice of Disagreement in writing, and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A Substantive Appeal must be a properly completed VA Form 9 or correspondence that indicates that all of the issues presented in applicable SOCs and Supplemental SOCs (SSOCs) are being appealed, or must specify the particular issues being appealed.  It should also set out specific arguments related to alleged errors of fact or law made by the agency of original jurisdiction (here, the RO) in reaching the determination being appealed.  38 C.F.R. § 20.202.  The substantive appeal must be filed with the VA office from which the appellant received notice of the decision being appealed.  38 C.F.R. § 20.300.  It must be filed within 60 days after the mailing of the SOC, or within the remainder of the one-year period following the mailing of notification of the determination being appealed.  38 C.F.R. § 20.302.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing of the determination will be presumed to be the same as the date of that transmittal letter, for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(b).  Extensions of time for filing a Substantive Appeal may be granted for good cause.  38 C.F.R. § 20.303.

VA regulations further provide that, absent evidence of a U.S. postmark, it is presumed that any written document required to be "filed within a specified period of time," which includes an NOD or Substantive Appeal, was mailed five days prior to the actual receipt of the document by the RO, excluding Saturdays, Sundays, and legal holidays.  38 C.F.R. §§ 20.305(a), 20.306.

Although a matter of controversy and uncertainty, the possibility that the period to file a Substantive Appeal is subject to equitable tolling has existed for some time.  The United States Supreme Court has held that Federal courts cannot create equitable exceptions to jurisdictional requirements.  Bowles v. Russell, 551 U.S. 205 (2007).  Subsequently, the United States Court of Appeals for Veterans Claims (Veterans Court) overturned prior precedent by holding that equitable tolling does not apply to VA jurisdictional statutes.  Henderson v. Peake, 22 Vet. App. 217 (2008), aff'd sub nom. Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009).  The Veterans Court, however, had previously found in Hunt v. Nicholson, 20 Vet. App. 519 (2006), that a Substantive Appeal is a nonjurisdictional requirement.  Recently, the Supreme Court reversed the Federal Circuit's decision in Henderson, supra, and held that the deadline for filing a notice of appeal with the Veterans Court does not have jurisdictional consequences.  Henderson v. Shinseki, No. 09-1036 (S. Ct. March 1, 2011).  Thus, although it is not clear that the Supreme Court would extend that holding to the issue of the timeliness of an appeal to the Board, it appears that the concept of equitable tolling should be considered herein.

Several situations have been found to justify equitable tolling.  It is sufficient where the claimant actively pursued judicial remedies by filing a defective pleading during the statutory period.  Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  It also is sufficient where the claimant has been induced or tricked by his/her adversary's misconduct into allowing a filing deadline to pass.  Id.  Mental illness may be sufficient if it directly resulted in the failure to make a timely filing.  Barrnett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004).

Equitable tolling also is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following 3 requirements must be met, however: (1) the extraordinary circumstance must be beyond the appellant's control, (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id. 

In this case, notification of the rating decision that denied service connection for schizophrenic reaction and a back injury was mailed to the Veteran's latest address of record on January 30, 2003.  He filed a timely NOD (received in February 2003) with the denial of service connection.  An SOC addressing the matter was mailed to his most recent address of record (the same address to which the January 2003 rating decision had been mailed) on December 18, 2003.  The letter transmitting the SOC notified the Veteran that to perfect his appeal in the matter he had to file a Substantive Appeal; notified him of what the Substantive Appeal must contain; advised him of the time limits (60 days from mailing of the SOC cover letter or one year from the mailing of the notice of the determination appealed) for filing the Substantive Appeal; and informed him of the requirements for requesting an extension of time to file his Substantive Appeal.  38 C.F.R. § 19.30.  Accordingly, he had until February 16, 2004 (60 days from the issuance of the SOC, as the one-year period following notice of the January 2003 rating decision had previously expired) to submit a timely response/Substantive Appeal.  The Veteran filed a VA Form 9 that was received by the RO on November 2, 2004.  He did not request an extension of time to file a substantive appeal for good cause prior to that date.

The Veteran contends in his February 2005 NOD that a VA representative at the Los Angeles RO informed him in January 2004 that he had one year from that time to file a Substantive Appeal.  Then, in his April 2007 VA Form 9, the Veteran stated that he did not file a timely Substantive Appeal because he was distracted due to the death of his mother and ensuing family estate obligations, and was unable to follow instructions due to his mental disorder.  

The Board has considered whether equitable tolling of the period to file a Substantive Appeal is appropriate in this situation.  First, there is no indication that the Veteran filed a defective pleading during the appeal period, or that he was tricked into allowing a filing deadline to pass.  Although the Veteran contends that a VA employee misinformed him regarding the filing deadline in January 2004, the December 2003 SOC transmittal letter clearly informed him of the time limitations for filing a Substantive Appeal.  See Irwin, supra. 

Next, mental illness may be sufficient to toll the filing deadline if it directly resulted in the failure to make a timely filing.  Here, the Veteran contends that his mental illness, along with the death of his mother and ensuing estate obligations,  caused him to miss the deadline for filing a Substantive Appeal.  There is no indication, however, that his mental illness directly resulted in his failure to make a timely filing.  Indeed, other factors were involved, even according to the Veteran's own contentions.  See Barrnett, supra.   

Finally, in considering whether extraordinary circumstances were present so as to justify tolling the filing period, the Board finds that the Veteran did not show due diligence in preserving his appellate rights.  No communication was received from the Veteran after the issuance of the SOC in December 2003 until receipt of the untimely VA Form 9 in November 2004.  Indeed, there was no indication from the Veteran that he wished to continue his appeal.  See McCreary, supra.   

Absent a timely Substantive Appeal/VA Form 9 or a timely request for an extension of time for submission, and in the absence of circumstances which allow for equitable tolling of the filing deadline, the appeal in the matter is dismissed.  38 C.F.R. § 20.101.  The law and regulations are controlling.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal to establish that the Veteran timely filed a Substantive Appeal in the matter of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenic reaction, undifferentiated type (also claimed as depression), and a low back injury is denied; accordingly, the appeal from the January 2003 rating decision which denied entitlement to service connection for schizophrenic reaction, undifferentiated type (also claimed as depression), and a low back injury is dismissed.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


